Citation Nr: 1438238	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Robert Surface, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969, including service in Vietnam.  He died in October 2008, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in Columbia, South Carolina that, in pertinent part, denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).

The appellant requested a Board hearing, and such a hearing was scheduled in March 2013.  She then requested that her hearing be rescheduled, and a hearing was scheduled in August 2013.  She then withdrew her hearing request by letter dated in in August 2013.  38 C.F.R. § 20.702(e).  As the hearing request has been withdrawn, the Board will now proceed with the adjudication of this claim.

Additional evidence was received from the appellant in August 2013.  As this evidence is duplicative of evidence that is already on file, remand for initial RO review of this evidence is not required.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1966 to March 1969, including service in Vietnam, and he is presumed to have been exposed to herbicides during his period of active service.
 
2.  During his lifetime, the Veteran's established service-connected disabilities included diabetes mellitus, type II, peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction, and his combined service-connected disability rating was 100 percent from November 2005.
 
3.  The Veteran died at a private hospital in October 2008, many years after separation from service.
 
4.  The Veteran's death certificate listed the immediate cause of death as acute myelogenous leukemia (AML).  No underlying causes of death were listed.  No significant conditions were listed as listed as contributing to death but not resulting in the underlying cause.
 
5.  The weight of the competent and probative evidence does not establish that AML had its onset in service, became manifest to a compensable degree during the one-year period following the Veteran's discharge from service, or was otherwise attributable to an in-service disease, injury, or event, to include in-service exposure to herbicides.


CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for DIC benefits, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

The appellant was provided with pre-adjudication notice in December 2008, prior to the January 2009 decision on appeal.  Additional notice was provided in a letter dated in January 2010.  These letters advised her of the type of evidence needed to substantiate her claim for DIC and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The January 2010 letter provided additional notice pursuant to Hupp.  Since providing this additional notice, the RO has readjudicated her claim in a September 2011 statement of the case and a June 2012 supplemental statement of the case. 

As the pleading party attacking the agency's decisions, she, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and post-service VA and private treatment records, VA examination reports, as well as his death certificate.  The appellant has submitted written arguments, Board decisions regarding other veterans, obituaries regarding other veterans, a medical journal article, and printouts from websites regarding the claimed condition.  Additionally, in September 2011 and May 2012, the VA obtained VA medical opinions regarding this claim.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board finds that the opinions received are thorough and well-explained such that further opinion is not necessary in this case.

A December 2005 letter from the Social Security Administration (SSA) reflects that during his lifetime, the Veteran was in receipt of disability benefits from the SSA based on disability beginning in July 2003.  His SSA records are not associated with the claims file.  The Board finds that a remand to obtain SSA records is not necessary prior to adjudicating the claim of entitlement to service connection for the cause of the Veteran's death, as the evidence of record does not indicate that SSA records would help the appellant substantiate her claim.  The evidence does not reflect, and the appellant has not asserted, that the Veteran was in receipt of SSA benefits for AML.  The evidence reflects that the Veteran was diagnosed with AML several years after he became disabled from other conditions, and after he was already in receipt of SSA benefits.  Based on the foregoing, the Board finds that VA does not have a duty to attempt to obtain his SSA records in this case.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

The appellant seeks to establish that the Veteran's death was related to service, as due to exposure to herbicides.  In multiple statements submitted during this appeal, she contends that the Veteran's terminal condition of acute myelogenous leukemia (AML) was caused by his exposure to Agent Orange (herbicide) during service in Vietnam.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service or, in the case of a malignant tumor, which may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after discharge from service).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a) (6)(iii) (2013).  The Veteran served on active duty in the U.S. Navy from July 1966 to March 1969, including verified service in Vietnam.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides.

Governing law and regulation provide that if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).  

Acute myelogenous leukemia (AML) is not a condition for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e).  In this regard, the Board notes that the September 2011 VA examiner indicated that the Veteran's AML, diagnosed in 2006, is not a B-cell type leukemia.  Therefore, service connection is not warranted for AML on a presumptive basis based on Agent Orange exposure.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

However, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Upon review of the record, the Board finds the evidence does not support a finding of service connection for the cause of the Veteran's death. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran's death certificate shows that he died at a private hospital in October 2008.  His death certificate listed the immediate cause of death as acute myelogenous leukemia (AML).  No underlying causes of death were listed.  No significant conditions were listed as listed as contributing to death but not resulting in the underlying cause.

The Veteran's STRs are negative for AML.  There is no evidence of malignant tumors in the first post-service year, or for several years after the Veteran's separation from active service.

Private medical records dated from 1999 to 2002 reflect treatment for diabetes mellitus and other conditions, but are negative for AML.

VA medical records dated from 2004 to 2005 reflect treatment for diabetes mellitus and other conditions, but are negative for AML.

Private medical records from Greenville Hospital System reflect that in September 2006, the Veteran was seen for complaints of fatigue, and in pertinent part, diagnosed with leukemia and anemia.  A bone marrow biopsy was performed and was felt to be suggestive of an evolving myelodysplastic process.

VA medical records reflect that in October 2006, the Veteran was diagnosed with myelodysplastic syndrome (MDS) by bone marrow biopsy.  A February 2007 oncology note reflects that he was assessed with MDS - refractory anemia with normal cytogenetics.

AML was first diagnosed in 2007, and the Veteran underwent chemotherapy.  A November 2007 discharge summary from Greenville Hospital System reflects that the Veteran was diagnosed with myelodysplasia/acute myelogenous leukemia.  Subsequent private and VA medical records reflect treatment for myelodysplasia and AML.  He was hospitalized for AML at Greenville Memorial Hospital in August 2008, and given chemotherapy.  In September 2008, a bone marrow biopsy showed significant residual leukemia.  The treating physician diagnosed myelodysplasia with transformation to AML, and indicated that his leukemia was significantly worsening.  In October 2008, he was diagnosed with febrile neutropenia and AML, and then with an intra-abdominal abscess.  His condition continued to worsen, and he died in mid-October 2008.  The hospital's record of death indicated that his diagnosis was AML.

During the course of this appeal, in multiple letters, the appellant consistently contends that the Veteran's MDS and AML were caused by Agent Orange exposure during service in Vietnam.  In support of her contention, she has submitted obituaries of other Vietnam Veterans, an internet article from Wikipedia, medical treatise evidence, and Board decisions regarding other Veterans.

With regard to the internet article and medical treatise evidence submitted by the appellant, the Board notes that medical article or treatise evidence that contains a degree of certainty may be used to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The Wikipedia article submitted by the appellant only contains generic information on MDS, and the medical treatise information only contains generic information on benzene-induced myelodysplastic syndrome.  It is not claimed or shown that this Veteran was exposed to benzene in service, or that his AML was related to such exposure.  The articles do not relate the Veteran's MDS or AML to service, to include any exposures therein.  Therefore, the Board finds that the articles are entitled to minimal, if any, probative value, as they are not supported by any probative medical opinions.  In summary, even in light of this additional evidence, the most probative evidence of record reflects that there is no relationship between the Veteran's terminal AML and herbicide exposure in service.

In a June 2012 VA medical opinion, a VA physician indicated that he had thoroughly reviewed the Veteran's claims file.  He noted that the Veteran had been diagnosed with AML, and his cause of death was AML.  He indicated that there is no objective data to support the claim that herbicide exposure predisposed him to this leukemia.  He noted that AML is not listed as one of the disabilities associated with herbicide exposure, and that diabetes mellitus is not a risk factor for developing AML.  He indicated that he had performed a literature review, and stated that it was his conclusion that it was less likely than not that the Veteran's AML was due to herbicide exposure or was caused or aggravated by his service-connected diabetes mellitus.

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's terminal AML was related to service.  As there is no evidence in the service treatment records to support direct causation of AML, no manifestation of this cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against the claim.

The Board finds that the May 2012 VA medical opinion is highly probative, as the VA examiner had the benefit of reviewing the Veteran's claims file and all of his medical records and the statements by the appellant.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board also has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007). Because this cause-of-death claim concerns his fatal AML that is not readily amenable to mere lay diagnosis or probative comment on its etiology, the appellant has to have supporting medical evidence - which, for the reasons and bases discussed, she does not or, at least, sufficient to refute the findings of the VA examiner that found no link between AML and service. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom, i.e., need for supporting medical nexus evidence, in a claim for rheumatic heart disease).

Finally, although the appellant has submitted copies of Board decisions regarding other Veterans, and argues that these decisions have precedential value in her case, the Board must disagree.

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal AML developed many years after service, and that this cancer was not caused by any incident of his service - including his presumed exposure to herbicides (the dioxin in Agent Orange).  

There is no competent and credible evidence showing that the Veteran's service-connected disabilities of diabetes mellitus, peripheral neuropathy, or erectile dysfunction caused or substantially or materially contributed to the Veteran's death. See 38 C.F.R. § 3.312. 

The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


